                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                      Case No. 19-22754-Civ-COOKE/GOODMAN

JERALD KATZOFF,

       Plaintiff,

vs.

NCL (BAHAMAS) LTD., a Bermuda
corporation d/b/a NORWEGIAN
CRUISE LINES,

      Defendant.
____________________________________/
                     ORDER ADOPTING MAGISTRATE JUDGE’S
                        REPORT AND RECOMMENDATION
       THIS MATTER is before the Court upon the Report and Recommendation
(“Report”) of the Honorable Jonathan Goodman, U.S. Magistrate Judge (ECF No. 120),
regarding Defendant’s Daubert Motion to Exclude Plaintiff ’s Expert Witness (ECF No. 97).
In the thorough and well-reasoned Report, Judge Goodman recommends that this Court
grant Defendant’s Motion. The Court has reviewed the entire relevant record and has
conducted a de novo review of Plaintiff ’s objections to the Report. After careful consideration,
it is ORDERED and ADJUDGED that Judge Goodman’s Report (ECF No. 120) is
AFFIRMED and ADOPTED as the Order of this Court.
       Accordingly, Defendant’s Motion (ECF No. 97) is GRANTED.
DONE and ORDERED in chambers, Miami, Florida, this 14th day of July 2021.




Copies furnished to:
Jonathan Goodman, U.S. Magistrate Judge
Counsel of record




                                               1
